408 F.2d 379
Virgil MORRIS, Petitioner-Appellant,v.Lake F. RUSSELL, Warden, Tennessee State Penitentiary, Respondent-Appellee.
No. 19047.
United States Court of Appeals Sixth Circuit.
April 16, 1969.

Virgil Morris, in pro. per.
Robert H. Dedman, Special Counsel, State of Tennessee, Nashville, Tenn., Elmer Davies, Asst. Atty. Gen., Nashville, Tenn., George F. McCanless, Atty. Gen., of counsel, for appellee.
Before WEICK, Chief Judge, and CELEBREZZE and McCREE, Circuit Judges.

ORDER

1
The above cause coming on to be heard on the briefs of the parties and the transcript of the record, and the Court being fully advised.


2
Now, therefore, it is hereby ordered, adjudged and decreed, that the judgment of the District Court be and is hereby affirmed for the reasons set forth in the Memorandum Opinion of Judge William E. Miller.